Citation Nr: 1633845	
Decision Date: 08/26/16    Archive Date: 08/31/16

DOCKET NO.  12-31 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for interstitial lung disease, secondary to asbestos exposure for accrued benefits or substitution purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and L.C.



ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active military service from July 1960 to July 1962.  He died in March 2012.  The appellant is his surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, that denied service connection for interstitial lung disease due to exposure to asbestos, for the purposes of accrued benefits.

As noted, the Veteran died in March 2012, prior to the promulgation of a decision by the Board.  Under 38 U.S.C.A. § 5121A (West 2014), persons who would be eligible for accrued benefits may be substituted for a veteran who dies during the pendency of an appeal.  Evidence associated with the Veteran's claims file, including his March 2012 death certificate, reflects that the appellant is his surviving spouse.  In a March 2013 RO letter the appellant was informed that her substitute appeal was still being processed.  The Board in its prior June 2014 decision identified the appellant as a substitute claimant and noted that substitution was warranted.  See also RO email correspondence dated in June 2015 identifying the appellant as a substitute claimant.

The Board remanded this case in June 2014 as the appellant had requested a Board video conference hearing.  Thereafter, the appellant and L.C. testified before the undersigned Veterans Law Judge at a Board videoconference in August 2015.  A transcript is of record. 

After the case was certified to the Board, additional evidence was submitted that had not been considered by the RO.  A remand, pursuant to 38 C.F.R. § 20.1304 is not necessary, however, as the appellant waived RO jurisdiction over the evidence.

In November 2015 the Board sought a Veterans Health Administration (VHA) opinion, which was subsequently provided in March 2016.  


FINDING OF FACT

Resolving all doubt, the evidence demonstrates that the Veteran's interstitial lung disease (asbestosis) was incurred coincident with his service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for interstitial lung disease (asbestosis) have been met for accrued benefits or substitution purposes.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant's claim for service connection for interstitial lung disease has been considered with respect to VA's duty to notify and assist.  Given the favorable outcome noted below, no conceivable prejudice to the appellant could result from this adjudication.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993). 

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  Service connection can be demonstrated for a disease diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994) (holding that proof of direct service connection may entail proof that exposure during service caused the malady that appeared many years later); Cosman v. Principi, 3 Vet. App. 503, 505 (1992) (holding that service connection can still be established even when a Veteran did not have a particular condition diagnosed during service or for many years thereafter).  

In order to establish service connection, the evidence must generally show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); see generally 38 C.F.R. § 3.303.  

There is no specific statutory or regulatory guidance with regard to claims for service connection for asbestosis or other asbestos-related diseases.  However, in 1988, VA issued a circular on asbestos-related diseases which provided guidelines for considering asbestos compensation claims.  See Department of Veterans Benefits, Veterans' Administration, DVB Circular 21-88- 8, Asbestos Related Diseases (May 11, 1988).  The information and instructions contained in the DVB Circular have been included in VA Adjudication Procedure Manual, M21-1, Part IV, Subpart ii, Chap. 1, Sec. I., Para. 3 (August 7, 2015) (M21-1).  Also, an opinion by VA's Office of General Counsel discussed the development of asbestos claims.  VAOPGCPREC 4-00 (April 13, 2000).

The aforementioned provisions of M21-1 have been rescinded and reissued as amended in 2015.  See M21-1, Part IV, Subpart ii, Chap. 2, Sec. C, entitled "Service Connection for Disabilities Resulting from Exposure to Environmental Hazards or Service in the Republic of Vietnam (RVN)." 

VA must analyze the Veteran's claim of under these administrative protocols using the specified criteria.  Ennis v. Brown, 4 Vet. App. 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 428, 432 (1993).  The latency period for asbestos-related diseases varies from 10 to 45 or more years between first exposure and development of disease.  The exposure may have been direct or indirect, and the extent or duration of exposure is not a factor.  M21-1, Part IV, Subpart ii, Chap. 2, Sec. C, Para. 2f.

The Manual provisions acknowledge that inhalation of asbestos fibers and/or particles can result in fibrosis and tumors, and produce pleural effusions and fibrosis, pleural plaques, mesotheliomas of the pleura and peritoneum, and cancer of the lung, gastrointestinal tract, larynx, pharynx and urogenital system (except the prostate), with the most common resulting disease being interstitial pulmonary fibrosis (asbestosis).  Also noted is the increased risk of bronchial cancer in individuals who smoke cigarettes and have had prior asbestos exposure.  With regard to occupational exposure, exposure to asbestos has been shown in insulation, mining, milling, demolition of old buildings, carpentry and construction, and shipyard workers, and others including workers involved in the manufacture and servicing of friction products such as clutch facings and brake linings.  The clinical diagnosis of asbestosis requires a history of exposure and radiographic evidence of parenchymal lung disease.  M21-1, Part IV, Subpart ii, Chap. 2, Sec. C, Para. 2a-g.

Further, asbestosis is a pneumoconiosis due to asbestos particles; pneumoconiosis is a disease of the lungs caused by the habitual inhalation of irritant mineral or metallic particles."  See McGinty. 

Neither the M21-1 provisions nor the DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988) create a presumption of exposure to asbestos solely from shipboard service.  Rather, they are guidelines that serve to inform and educate adjudicators as to the high exposure of asbestos and the prevalence of disease found in insulation and shipyard workers, and they direct that the raters develop the record, ascertain whether there is evidence of exposure before, during, or after service, and determine whether the disease is related to the putative exposure. Thus, with respect to claims involving asbestos exposure, VA must determine whether or not military records demonstrate evidence of asbestos exposure during service, develop whether or not there was pre-service and/or post-service occupational or other asbestos exposure, and determine whether there is a relationship between asbestos exposure and the claimed disease.

Prior to his death, the Veteran contended that his interstitial lung disease was a result of exposure to asbestos in military service from working in the boiler room on Navy ships.  See, e.g., July 2011 statement in support of the claim.  On a January 2011 request for medical opinion, the RO noted that the Veteran's DD-Form 214 showed "FA" which meant that he was never assigned a military occupational specialty (MOS) and that he was a general fireman and would have had responsibilities in the engine room, such as boilermaker or engineman.  The RO further noted that the MOS of engineman showed a probable exposure to asbestos.  The Board also will concede that the Veteran was likely exposed to asbestos during his military service.  

As the Veteran's exposure to asbestos in service is conceded, based on his military occupational duties in the U.S. Navy, the determinative issue is whether the Veteran's lung impairment was related to his asbestos exposure.

The Veteran's service treatment records are negative for any lung impairment.  However, post-service records show a diagnosis of interstitial lung disease.  Thus, a VA medical examination was provided in January 2011 addressing whether the Veteran's interstitial lung disease, was associated with his exposure to asbestos.  

The January 2011 VA examiner found that the Veteran had no documented pulmonary asbestosis and that there was no relationship between his interstitial lung disease and his active duty asbestos exposure.  The examiner noted that interstitial lung disease was not the equivalent to a diagnosis of pulmonary asbestosis and was not caused by, or the result of, asbestos exposure.  The examiner further determined that pulmonary asbestosis was a clear and distinct diagnostic entity from interstitial lung disease.

A June 2011 VA medical opinion also was provided that the Veteran was diagnosed with pulmonary fibrosis and that a biopsy showed a usual interstitial pneumonia pattern, which was not suggestive of asbestos.  

The appellant also submitted another private medical opinion that had been provided in October 2011, prior to the Veteran's death.  The physician noted the Veteran's history of exposure to asbestos in the military, as well as exposure to asbestos after service doing cement and masonry work.  The physician determined that a chest x-ray in May 2011 showing bilateral irregular interstitial infiltrates with honeycombing was consistent with the radiographic findings of bilateral asbestosis.  The examiner further found that the bilateral chest wall and right diaphragmatic plaque was consistent with radiographic findings of bilateral asbestos-related pleural disease.  Thus, it was the physician's opinion that based on the Veteran's history of asbestos exposure with a latency period of 51 years, abnormal chest x-ray, abnormal spirometry, decreased total lung capacity, decreased diffusion capacity of carbon monoxide (DLCO), and consideration of other plausible conditions, it was his current opinion, to a reasonable degree of medical probability, that the Veteran had asbestosis and asbestos-related pleural disease.

In addition the private hospital treatment records where the Veteran received treatment prior to his death in February and March 2012 showed a past medical history of pulmonary fibrosis secondary to asbestos exposure.

The VA and private opinions conflict with each other in terms of whether the Veteran's exposure to asbestos in service caused his post-service lung disease.  The VA opinion in January 2011 does not include a rationale for why the Veteran's interstitial lung disease is not related to asbestos exposure, other than to note that interstitial lung disease is a separate diagnosis than asbestos-related lung disease.  The examiner also notes that previous medical records did not relate the Veteran's lung disease to asbestos exposure; however, there was no independent medical opinion provided with rationale by the VA examiner as to why he believed the Veteran's lung disease was not as result of his asbestos exposure.   Therefore, the probative value of the January 2011 opinion is undermined by the lack of rationale. 

The October 2011 private medical opinion notes that the Veteran only smoked in service, but other medical records indicate that the Veteran smoked up until the 1990s.  This, in and of itself, however, does not undermine the probative value of the October 2011 opinion because none of the medical findings in the record relate the Veteran's smoking history to his interstitial lung disease.  The October 2011 medical opinion also notes the Veteran's post-service occupational exposure to asbestos.  However, the examiner does not clearly distinguish between whether it was the exposure to asbestos in service, or the post-service exposure that led to the Veteran's interstitial lung disease.  Thus, there is no clear evidence to differentiate between whether any post-service asbestos exposure versus in-service asbestos exposure was the cause of the Veteran's lung disorder.  The Board is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence which does so.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).

After assessing the four medical opinions of record, the Board determined that the case should be sent for a VHA medical opinion in November 2015, as noted in the introduction.

Thereafter, a March 2016 medical opinion was provided by a pulmonologist, who was Chief of the Pulmonary Critical Care and Sleep Medicine Section at a VA Medical Center.  The physician also had been active in pulmonary disease practice for 30 years.  The physician noted that the Veteran's limited electronic medical records available were reviewed to answer whether it was at least as likely as not (50% or greater probability) that the Veteran's diagnosed lung disorder had its clinical onset during active service, or was related to any in-service disease, event, or injury, including the presumed exposure to asbestos in service.  The physician noted that the Veteran worked as a general fireman in the boiler room on Navy ships during his service and that exposure to asbestos during his military service was conceded.  The physician further noted that following his departure from service, he worked as a cement and masonry worker for an undetermined period of time and that the extent of his exposure to asbestos fibers from the cement brick work in the early 1960s could not be estimated.  It was noted that in January 2011 he was diagnosed as having pulmonary asbestosis and that he had undisputable proof for the diagnosis.  The physician indicated that the question was whether the asbestosis was caused by the service-related exposure to asbestos (two years in the Navy ships boiler room) or post-service work in brick-cement masonry for an unknown period of time and for an unknown amount of exposure or both.  

The physician concluded that a definitive causation by one over the other was impossible to conclude since the exposure burden, particularly in the post-service cement and masonry work performed was unknown.  The physician noted that the silent period of asbestos exposure and asbestosis was greater than 20 to 25 years, which fell in the range of the Veteran's diagnosis made about 48 years after retirement from service.  However, the physician indicated that the actual "radiographic" disease might have been present for many years before the clinical diagnosis was made, as it was known that asbestosis was a slowly progressive disease and might have been missed for years unless a chest imaging study was performed.  The physician determined that since the post-service exposure burden to asbestos fibers was unknown in the Veteran, and the in-service exposure in Navy ship boiler-room clean-up, known to be heavily-laden with asbestos fibers in those days was well known, a reasonable opinion could be given without objectifying or resorting to speculation.  Thus, the physician found that it was at least as likely as not (50% or greater probability) that the Veteran's diagnosed lung disorder of asbestosis was related to his in-service exposure to asbestos.

The Board finds that the evidence is relatively equally-balanced in terms of whether the Veteran's interstitial lung disorder was a result of his exposure to asbestos in service.  While there are conflicting opinions of record, there is no reason shown to value the negative opinions more than the positive opinions, as all opinions considered the Veteran's history of asbestos exposure in service in addition to his post-service diagnosis of interstitial lung disease.

Therefore, based on the evidence of record, the Board resolves any doubt in the Veteran's favor and finds that service connection for interstitial lung disease (asbestosis) is warranted.  38 C.F.R. §§ 3.303(a), 3.102.


ORDER

Entitlement to service connection for interstitial lung disease (asbestosis) for accrued benefits or substitution purposes is granted.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


